DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Wingerden (USP 4,771,912).
 	Regarding claim 1, van Wingerden discloses a sorting apparatus for pills, the sorting apparatus (44,76) comprising:
a trough (48) with seven trough holes (52) on a trough bottom of the trough (see Figure 6), said trough having two trough side walls (62 and/or the sides of “48”) and an open trough top, wherein the trough holes (52) are sized to hold the pills and the trough holes (52) are spaced to align (see Figure 4D) with boxes (34) in a weekly pill container (33); and
an outer sleeve (49,57,66,76) with seven sleeve holes (49,52 and/or 57,52), wherein the outer sleeve is attached to the trough (48) such that the outer sleeve slides along the trough bottom (see Figures 4A-4D), and the seven sleeve holes (49,52) are offset (see column 4 lines 40-42) from the seven trough holes in a first position (see column 5 lines 29-34) and aligned with the seven trough holes in a second position (see Figure 4D).
	Regarding claim 3, van Wingerden discloses the sorting apparatus of claim 1 wherein the trough (48) also includes a reservoir (52,56) at one end of the trough holes (see Figures 4A-4C), wherein the reservoir is between the two trough side walls (see Figures 3 and 6).
	Regarding claim 4, van Wingerden discloses the sorting apparatus of claim 3 wherein the trough also includes a chute (52,32,40) attached to the reservoir (56) at the trough walls (62) and the trough bottom (48), where walls (52) of the chute angle together (see Figure 5) and a chute bottom (40) raises upwards.
	Regarding claim 5, van Wingerden discloses the sorting apparatus of claim 1 wherein the trough (48) also includes a reservoir (52,56) at one side of the trough, near an end hole (see Figures 4A-4C).
	Regarding claim 6, van Wingerden discloses the sorting apparatus of claim 1 wherein the two trough side walls include tabs (64) on an outside of the two trough side walls.
	Regarding claim 7, van Wingerden discloses the sorting apparatus of claim 6 wherein the outer sleeve includes two sleeve walls (62) and the two sleeve walls include slots (62) in an inside of the two sleeve walls, where the tabs (64) slide in the slot (see column 4 lines 3-6).
	Regarding claim 8, van Wingerden discloses the sorting apparatus of claim 1 wherein the outer sleeve includes two sleeve walls (62) and the two sleeve walls include tabs (64) on an outside of the two sleeve side walls.
	Regarding claim 9, van Wingerden discloses the sorting apparatus of claim 8 wherein the two trough walls include slots (62) in an inside of the two trough walls, where the tabs (64) slide in the slot (see column 4 lines 3-6).
	Regarding claim 10, van Wingerden discloses the sorting apparatus of claim 1 wherein a back end (see the edge of “48” in Figure 6) of the trough (48) is an end wall perpendicular and connected to the two trough side walls (see the edges of “48” in Figure 6).
	Regarding claim 11, van Wingerden discloses the sorting apparatus of claim 1 wherein the outer sleeve further includes alignment tabs (40) beneath the sorting apparatus, said alignment tabs arranged to align the sorting apparatus with the weekly pill container (see Figure 5).
	Regarding claim 12, van Wingerden discloses the sorting apparatus of claim 1 further including a spring (71) connecting the trough and the outer sleeve (see column 5 lines 15-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wingerden (USP 4,771,912) as applied to claims 1 and 3-12 above, and further in view of Walters et al. (USP 4,398,578).
	Regarding claim 2, van Wingerden discloses the sorting apparatus of claim 1. However, he does not disclose a sorting apparatus wherein the trough side walls are sloped from a point on the trough walls to an edge of the trough holes. Walters et al. disclose an apparatus wherein the trough side walls are sloped from a point on the trough walls to an edge of the trough holes (see column 3 lines 42-46). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the sorting apparatus disclosed by van Wingerden by including an apparatus wherein the trough side walls are sloped from a point on the trough walls to an edge of the trough holes, as disclosed by Walters et al., for the purpose of providing guide surfaces to facilitate downward travel by gravity toward the apertures (see column 3 lines 42-46).
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wingerden (USP 4,771,912) and further in view of Perozek et al. (USPGPUB 2014/0263389).
	Regarding claim 13, van Wingerden discloses a method for sorting pills, the method comprising:
drawing an outer sleeve (49,57,66,76) in a first direction (see Figure 4B) relative to a trough (48) of an assembled pill sorter (44,76);
placing the pill sorter (44,76) on top of a weekly pill container (see column 4 lines 50-51);
manipulating the pill sorter until at least one pill in the trough falls into at least one trough hole located in a bottom of the trough (see column 4 lines 29-35);
drawing the outer sleeve (49,57,66,76) in a second direction (see Figure 4D), dropping the pills into the weekly pill container (see Figures 4D-5); and
separating the pill sorter from the weekly pill container (see column 5 lines 53-54).
However, he does not disclose pouring at least seven pills into the trough from a pharmacy container. Perozek et al. disclose pouring at least seven pills (see “the desired prescription quantity” in paragraph [0004]) into the trough from a pharmacy container (see “bulk-stock container” in paragraph [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by van Wingerden by including pouring at least seven pills into the trough from a pharmacy container, as disclosed by Perozek et al., for the purpose of providing a quantity of pills in a trough which reaches a prescription quantity (see paragraph [0004]).
	Regarding claim 14, van Wingerden discloses the method of claim 13 further comprising pushing (see Figures 4A-5) excess pills into a reservoir (34 and/or 57,52).
	Regarding claim 15, van Wingerden in view of Perozek et al. disclose the method of claim 13. Furthermore, Perozek et al. disclose a method further comprising tilting the pill sorter so that excess pills slide into a reservoir. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by van Wingerden by including a method further comprising tilting the pill sorter so that excess pills slide into a reservoir, as disclosed by Perozek et al., for the purpose of tilting the tray so that pills can slide on a platform (see paragraph [0029]).
	Regarding claim 16, van Wingerden discloses the method of claim 13 wherein the outer sleeve is drawn (see column 5 lines 39-51) in the first direction by a spring (71,77).
	Regarding claim 17, van Wingerden discloses the method of claim 13 wherein the outer sleeve is drawn relative to the trough along a slot (62) in side walls of the outer sleeve that hold a tab (64) connected to walls of the trough (see column 4 lines 2-6).
	Regarding claim 18, van Wingerden discloses the method of claim 13 wherein the outer sleeve is drawn relative to the trough along a slot (62) in side walls of the trough that hold a tab (64) connected to walls of the outer sleeve (see column 4 lines 2-6).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wingerden (USP 4,771,912) and further in view of Van Wingerden et al. (USP 4,221,175).
	Regarding claim 19, van Wingerden discloses a sorting system for pills, the sorting comprising:
a weekly pill container (33); and 
a pill sorter (44,76), the pill sorter comprising:
a trough (48) with seven trough holes (52) on a trough bottom of the trough (see Figure 6), said trough having two trough side walls (62 and/or side of “48”) and an open trough top, wherein the trough holes (52) are sized to hold the pills and the trough holes (52) are spaced to align with the seven boxes in the weekly pill container; and
an outer sleeve (49,57,66,76) with seven sleeve holes (52 and/or 57,52), wherein the outer sleeve is attached to the trough (48) such that the outer sleeve slides along the trough bottom (see Figures 4A-4D), and the seven sleeve holes (49,52) are offset (see column 5 lines 29-34) from the seven trough holes in a first position (see column 5 lines 29-34) and aligned with the seven trough holes in a second position (see Figure 4D).
However, he does not disclose a weekly pill container with seven boxes. Van Wingerden et al. disclose a weekly pill container with seven boxes (see Figures 2-3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the sorting system disclosed by van Wingerden by including a weekly pill container with seven boxes, as disclosed by Van Wingerden et al., for the purpose of providing a bottom tray with spaced compartments (see column 2 lines 36-37).
	Regarding claim 20, van Wingerden discloses the sorting system of claim 19 wherein the outer sleeve further includes alignment tabs (40) beneath the pill sorter, said alignment tabs arranged to align the pill sorter with the weekly pill container (see Figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
4/18/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655